Case 6:19-cv-00532-ADA Document 15-5 Filed 11/12/19 Page 1 of 20




                     EXHIBIT 2
      Case
       Case6:19-cv-00532-ADA  Document56-5
            1:18-cv-00158-LY Document  15-5 Filed
                                             Filed03/01/19
                                                   11/12/19 Page
                                                             Page22ofof20
                                                                        20

                                      Drake Turner
                                    January 15, 2019                         1

·1· · · · · · ·IN THE UNITED STATES DISTRICT COURT
· · · · · · · · FOR THE WESTERN DISTRICT OF TEXAS
·2· · · · · · · · · · · ·AUSTIN DIVISION

·3
· ·    UNILOC USA, INC. And UNILOC· ·)            CIVIL ACTION NOS:
·4·    LUXEMBOURG, S.A.,· · · · · · ·)            1:18-cv-00158,
· ·    · · · · · · · Plaintiffs,· · ·)            1:18-cv-159,
·5·    · · · · · · · · · · · · · · · )            1:18-cv-161,
· ·    VS.· · · · · · · · · · · · · ·)            1:18-cv-163,
·6·    · · · · · · · · · · · · · · · )            1:18-cv-164,
· ·    APPLE, INC.· · · · · · · · · ·)            1:18-cv-166, 1:18-cv-293
·7·    · · · · · · · Defendant.· · · )            LY

·8

·9

10· · · · --------------------------------------------

11· · · · · · · ORAL AND VIDEOTAPED DEPOSITION OF

12· · · · · · · · · · · · DRAKE TURNER

13· · · · · · · · · TUESDAY, JANUARY 15, 2019

14· · · · · · · · · · · · · ·VOLUME 1

15· · · · ·--------------------------------------------

16· · · · · · · · ORAL AND VIDEOTAPED DEPOSITION OF DRAKE

17· TURNER, produced as a witness at the instance of the

18· Defendant, and duly sworn, was taken in the above-styled

19· and -numbered cause on the 15th day of January, 2019,

20· from 9:13 a.m. to 3:25 p.m., before Natasha Duckworth, a

21· CSR in and for the State of Texas, reported by machine

22· shorthand at the offices of DLA Piper, LLP, 1717 Main

23· Street, Suite 4600, Dallas, Texas, pursuant to the

24· Federal Rules of Civil Procedure and the provisions

25· stated on the record or attached hereto.


                                   U.S. LEGAL SUPPORT
                                     (214) 741-6001
      Case
       Case6:19-cv-00532-ADA  Document56-5
            1:18-cv-00158-LY Document  15-5 Filed
                                             Filed03/01/19
                                                   11/12/19 Page
                                                             Page33ofof20
                                                                        20

                                      Drake Turner
                                    January 15, 2019                         2

·1· · · · · · · · · · A P P E A R A N C E S

·2

·3· FOR THE PLAINTIFFS:

·4·    ·   ·   MR. KEVIN GANNON
· ·    ·   ·   PRINCE LOBEL TYE, LLP
·5·    ·   ·   One International Place
· ·    ·   ·   Suite 3700
·6·    ·   ·   Boston, Massachusetts 02110
· ·    ·   ·   Telephone:· 617.456.8000
·7·    ·   ·   Facsimile:· 617.456.8100
· ·    ·   ·   E-mail:· Kgannon@princelobel.com
·8

·9
· ·    FOR THE DEFENDANT:
10
· ·    ·   ·   MR. JOHN M. GUARAGNA
11·    ·   ·   DLA PIPER, LLP (US)
· ·    ·   ·   401 Congress Avenue
12·    ·   ·   Suite 2500
· ·    ·   ·   Austin, Texas 78701
13·    ·   ·   Telephone:· 512.457.7125
· ·    ·   ·   Facsimile:· 512.721.2325
14·    ·   ·   E-mail:· John.guaragna@dlapiper.com

15

16· ALSO PRESENT:

17· · · Terry van der Hayden, videographer

18

19

20

21

22

23

24

25


                                   U.S. LEGAL SUPPORT
                                     (214) 741-6001
   Case
    Case6:19-cv-00532-ADA  Document56-5
         1:18-cv-00158-LY Document  15-5 Filed
                                          Filed03/01/19
                                                11/12/19 Page
                                                          Page44ofof20
                                                                     20

                                   Drake Turner
                                 January 15, 2019                         5

·1· · · A.· ·Drake Lee Turner.
·2· · · Q.· ·Where do you currently work?
·3· · · A.· ·In Hermosa Beach, California.
·4· · · Q.· ·Who do you work for?
·5· · · A.· ·Uniloc Luxembourg.
·6· · · Q.· ·Is Uniloc Luxembourg your only current
·7· employer?
·8· · · A.· ·Yes.
·9· · · Q.· ·Is Hermosa Beach your physical address?
10· · · A.· ·Yes.
11· · · Q.· ·Does Uniloc Luxembourg have an office in
12· Hermosa Beach?
13· · · A.· ·No.
14· · · Q.· ·Do you work from your home?
15· · · A.· ·Yes.
16· · · Q.· ·How long have you worked for Uniloc Luxembourg?
17· · · A.· ·Since June of 2014.
18· · · Q.· ·Since June of 2014 and today, have you had any
19· other employers besides Uniloc Luxembourg?
20· · · A.· ·No.
21· · · Q.· ·What were you doing before June of 2014,
22· immediately before?
23· · · A.· ·I had my own CPA practice.
24· · · Q.· ·What is your current job title with Uniloc
25· Luxembourg?


                                U.S. LEGAL SUPPORT
                                  (214) 741-6001                              YVer1f
   Case
    Case6:19-cv-00532-ADA  Document56-5
         1:18-cv-00158-LY Document  15-5 Filed
                                          Filed03/01/19
                                                11/12/19 Page
                                                          Page55ofof20
                                                                     20

                                   Drake Turner
                                 January 15, 2019                         21

·1· for space somewhere?
·2· · · A.· ·Uniloc 2017 is considering space in Plano and
·3· in California.· I don't believe it's currently
·4· negotiating anything.
·5· · · Q.· ·Where in California?
·6· · · A.· ·Newport Beach.
·7· · · Q.· ·Do you understand the timeline for decision on
·8· whether or not to obtain new space in Plano or Newport
·9· Beach?
10· · · A.· ·I don't know a specific timeline, but I do know
11· there's conversations with leasing agents about
12· potential space.
13· · · Q.· ·You described it as an exigent circumstance.
14· Right?
15· · · A.· ·Well, the year was closing and it was important
16· to get a closing process in place towards the end of
17· 2018 rather than let it spill deep into 2019.· I wish we
18· had done it earlier.· And I'm trained as a CPA, and I
19· like to have processes in place in advance for closing
20· books.
21· · · Q.· ·You mentioned that Mr. Burdick has left Uniloc
22· USA.· Is that your testimony?
23· · · A.· ·Yes, he resigned.
24· · · Q.· ·When did that happen?
25· · · A.· ·Effective December 31st, 2018.


                                U.S. LEGAL SUPPORT
                                  (214) 741-6001                               YVer1f
   Case
    Case6:19-cv-00532-ADA  Document56-5
         1:18-cv-00158-LY Document  15-5 Filed
                                          Filed03/01/19
                                                11/12/19 Page
                                                          Page66ofof20
                                                                     20

                                   Drake Turner
                                 January 15, 2019                         22

·1· · · Q.· ·Last month?
·2· · · A.· ·Yes.
·3· · · Q.· ·Did you speak with Mr. Burdick about his
·4· resignation?
·5· · · A.· ·Very briefly.
·6· · · Q.· ·What did you discuss?
·7· · · A.· ·I spoke to him on the phone maybe 60 seconds,
·8· and I thanked him for the relationship in the service
·9· over the years and asked him what his plans were.
10· · · Q.· ·What did he tell you his plans were?
11· · · A.· ·He said he needed to be in Boise, Idaho more
12· than in the past and that he was moving into private
13· practice of patent prosecution.
14· · · Q.· ·Did Mr. Burdick identify a reason for his
15· resignation?
16· · · A.· ·That he enjoyed patent prosecution the most and
17· enjoyed the freedom of being in private practice.· And I
18· was also under the impression there might be other
19· nonprofessional reasons that he needed to be in Boise.
20· · · Q.· ·Prior to his resignation, was Mr. Burdick
21· working on patent prosecution for Uniloc?
22· · · A.· ·Yes.
23· · · Q.· ·Do you anticipate he will continue the work of
24· patent prosecution for Uniloc post resignation?
25· · · A.· ·I hope that he will; though I haven't heard


                                U.S. LEGAL SUPPORT
                                  (214) 741-6001                               YVer1f
   Case
    Case6:19-cv-00532-ADA  Document56-5
         1:18-cv-00158-LY Document  15-5 Filed
                                          Filed03/01/19
                                                11/12/19 Page
                                                          Page77ofof20
                                                                     20

                                   Drake Turner
                                 January 15, 2019                         57

·1· · · A.· ·There's a name Michelle Moreland.· Again, these
·2· are signature lines.· I'm not certain they're managers,
·3· but if they are these are the names.· Erez, E-r-e-z
·4· Levy, L-e-v-y; James Palmer.· There's probably a couple
·5· of others.· I can't think of the names.
·6· · · Q.· ·So it's your testimony that there may be six
·7· managers, and you can recall four as you're sitting here
·8· today.· Mr. Etchegoyen, Ms. Moreland, Mr. Levy, and
·9· Mr. Palmer.· Is that fair?
10· · · A.· ·That sounds about right, yep.
11· · · Q.· ·Anyone else you can recall?
12· · · A.· ·I know that -- again, I see this from the
13· Uniloc Luxembourg side, and I'm very familiar with Craig
14· being on that group.· And then all the other people were
15· designated as managers from the CF Holdings side, and
16· that's the side that I'm not super familiar with.
17· · · Q.· ·Have you ever met Ms. Moreland?
18· · · A.· ·I have.
19· · · Q.· ·Do you know where she lives?
20· · · A.· ·I don't know where she lives, but I know she's
21· based out of the Fortress office in San Francisco.
22· · · Q.· ·What about Mr. Levy?
23· · · A.· ·I've met him.
24· · · Q.· ·Where does he live?
25· · · A.· ·Same answer as Michelle Moreland.


                                U.S. LEGAL SUPPORT
                                  (214) 741-6001                               YVer1f
   Case
    Case6:19-cv-00532-ADA  Document56-5
         1:18-cv-00158-LY Document  15-5 Filed
                                          Filed03/01/19
                                                11/12/19 Page
                                                          Page88ofof20
                                                                     20

                                   Drake Turner
                                 January 15, 2019                         58

·1· · · Q.· ·He works out of the Fortress office in San
·2· Francisco?
·3· · · A.· ·Yes.
·4· · · Q.· ·What about Mr. Palmer?
·5· · · A.· ·Same answer as the prior two.
·6· · · Q.· ·And with regard to the other names that you
·7· couldn't recall, is it your understanding that they also
·8· work out of the Fortress offices in San Francisco?
·9· · · A.· ·I would draw that conclusion, yes.· I'll also
10· add that I'm not sure if they're managers.· They may
11· just be on a committee.
12· · · Q.· ·Whether it's a manager or committee member,
13· they have duties and responsibilities with regard to
14· Uniloc 2017.· Correct?
15· · · · · · · · MR. GANNON:· I'm going to object.
16· Mr. Turner is here on behalf of Uniloc USA and Uniloc
17· Luxembourg.· And these -- I've been giving you quite a
18· bit of leeway asking questions with respect to Uniloc
19· 2017, and this deposition is limited to venue.· Venue is
20· determined at the time of the complaint being filed,
21· which would be for the Uniloc 2017 transaction.
22· · · Q.· ·(BY MR. GUARAGNA)· Do you have the question in
23· mind, sir?
24· · · A.· ·What's the question again?
25· · · Q.· ·Whether it's a manager or committee member,


                                U.S. LEGAL SUPPORT
                                  (214) 741-6001                               YVer1f
   Case
    Case6:19-cv-00532-ADA  Document56-5
         1:18-cv-00158-LY Document  15-5 Filed
                                          Filed03/01/19
                                                11/12/19 Page
                                                          Page99ofof20
                                                                     20

                                   Drake Turner
                                 January 15, 2019                         61

·1· · · A.· ·It was in 2018.
·2· · · Q.· ·And that also took place in San Francisco?
·3· · · A.· ·Yes.
·4· · · Q.· ·Who did you meet with?
·5· · · A.· ·I met with the same people I just noted as
·6· possible managers.
·7· · · Q.· ·That's Ms. Moreland, Mr. Levy, Mr. Palmer?
·8· · · A.· ·Yes.
·9· · · Q.· ·Do you remember any others who were in the
10· meeting?
11· · · A.· ·There was another individual named Yoni Shtein,
12· Y-o-n-i S-h-t-e-i-n and one or two others that I don't
13· know their names at this point.
14· · · Q.· ·Were you the only representative of Uniloc
15· Luxembourg in the meeting?
16· · · A.· ·No.
17· · · Q.· ·Who else was there?
18· · · A.· ·Craig Etchegoyen.
19· · · Q.· ·How long did that meeting last?
20· · · A.· ·45 minutes.
21· · · Q.· ·What was the nature of that meeting?
22· · · A.· ·We were discussing the potential transaction
23· that ultimately came to fruition in May of 2018.
24· · · Q.· ·Who is Mr. Shtein?
25· · · A.· ·He's a guy who works at Fortress.


                                U.S. LEGAL SUPPORT
                                  (214) 741-6001                               YVer1f
  Case
   Case6:19-cv-00532-ADA  Document56-5
        1:18-cv-00158-LY Document  15-5 Filed
                                         Filed03/01/19
                                               11/12/19 Page
                                                         Page10
                                                              10ofof20
                                                                     20

                                  Drake Turner
                                January 15, 2019                          85

·1· property would meet with the property manager to discuss
·2· the property and repairs or, you know, any significant
·3· outlays of cost or relationship or the employees of one
·4· who -- of the other company that might be irritating
·5· tenants, etcetera, status reports, you'd have to have
·6· those meetings somewhere.
·7· · · · · · · · So typically, you know, in this case, the
·8· company -- Luxembourg company being based in Luxembourg
·9· and Uniloc USA being based in Texas, when the people
10· happen to be in the same place in California, it's more
11· convenient for them to meet there in California.· So it
12· was really a matter of convenience and not that it was
13· set aside as an executive location for purposes of these
14· Uniloc USA meetings or Uniloc Luxembourg meetings.· It
15· was used I guess periodically when Sean might meet with
16· Craig and discuss that relationship between Uniloc USA
17· as a service provider and Uniloc Luxembourg as the asset
18· owner.
19· · · Q.· ·So fair to say that that California location
20· was a convenient place for Uniloc people to meet?
21· · · A.· ·Yes, and Uniloc USA was paying for it so why
22· not use it.
23· · · · · · · · MR. GUARAGNA:· We'll take five.
24· · · · · · · · THE VIDEOGRAPHER:· We're going off the
25· record at 11:32 a.m.


                               U.S. LEGAL SUPPORT
                                 (214) 741-6001                                YVer1f
  Case
   Case6:19-cv-00532-ADA  Document56-5
        1:18-cv-00158-LY Document  15-5 Filed
                                         Filed03/01/19
                                               11/12/19 Page
                                                         Page11
                                                              11ofof20
                                                                     20

                                  Drake Turner
                                January 15, 2019                          87

·1· Texas?
·2· · · A.· ·I will answer that in the sense that none of
·3· them maintains any office.· But to the extent that any
·4· of them have a Texas presence, it would be listed as the
·5· Tyler, Texas location.
·6· · · Q.· ·That's the only one that you're aware of?
·7· · · A.· ·Yes.
·8· · · Q.· ·All right.· How many employees does Uniloc USA
·9· currently have?
10· · · A.· ·Four.
11· · · Q.· ·Can you list them for me?
12· · · A.· ·Yes.· The three I mentioned earlier Sharon
13· Setzler, Sarah Gallegos, and Kris K, and then there's
14· Michael Ford, is that his name, as well.· And until
15· recently, of course, Sean.
16· · · Q.· ·So who is Mike Ford?
17· · · A.· ·I've never met him, but I am aware that he is
18· an employee of Uniloc USA and performs some specialized
19· services relative to some technology and research.
20· · · Q.· ·What type of specialized services does he
21· provide?
22· · · A.· ·I'm not clear about that.
23· · · Q.· ·What type of research does he do?
24· · · A.· ·Again, not clear about that.
25· · · Q.· ·Did you attempt to figure that out for purposes


                               U.S. LEGAL SUPPORT
                                 (214) 741-6001                                YVer1f
  Case
   Case6:19-cv-00532-ADA  Document56-5
        1:18-cv-00158-LY Document  15-5 Filed
                                         Filed03/01/19
                                               11/12/19 Page
                                                         Page12
                                                              12ofof20
                                                                     20

                                  Drake Turner
                                January 15, 2019                          91

·1· yes.
·2· · · Q.· ·And that would include patents its asserting
·3· against Apple.· Right?
·4· · · A.· ·It's my -- yes, yes.
·5· · · Q.· ·And Mr. Ford is currently working on that
·6· platform in Roseville, California.· Right?
·7· · · A.· ·He works on that in Roseville in his supporting
·8· role.
·9· · · Q.· ·Who does he support in that role?
10· · · A.· ·Until now it was Sean Burdick.
11· · · Q.· ·As of today he is -- withdrawn.
12· · · · · · · · As of today, is he the only Uniloc employee
13· working on the Centurion platform?
14· · · A.· ·When you say working on it, are you meaning
15· maintaining it, developing it, adding to it, or what?
16· · · Q.· ·As of today, what is your understanding as to
17· Mr. Ford's duties and responsibilities vis-a-vis the
18· Centurion technology platform?
19· · · A.· ·I believe his responsibilities are to maintain,
20· add, and augment as Mr. Burdick may request and as Craig
21· Etchegoyen may ask Burdick to request.
22· · · Q.· ·Have you asked Mr. Ford to utilize the
23· Centurion platform for any Uniloc work?
24· · · A.· ·I have not.
25· · · Q.· ·Are you aware of Mr. Etchegoyen asking him to


                               U.S. LEGAL SUPPORT
                                 (214) 741-6001                                YVer1f
  Case
   Case6:19-cv-00532-ADA  Document56-5
        1:18-cv-00158-LY Document  15-5 Filed
                                         Filed03/01/19
                                               11/12/19 Page
                                                         Page13
                                                              13ofof20
                                                                     20

                                  Drake Turner
                                January 15, 2019                          95

·1· · · A.· ·Yes.
·2· · · Q.· ·Okay.· When did Uniloc Luxembourg take
·3· ownership of the Centurion platform?
·4· · · A.· ·It was developed internally by Uniloc
·5· Luxembourg.
·6· · · Q.· ·Internally by whom?
·7· · · A.· ·Craig outsourced to software developers the job
·8· of developing it.
·9· · · Q.· ·Which software developers?
10· · · A.· ·I don't know the names of them.· This was
11· mostly accomplished prior to 2014 when I came on board.
12· · · Q.· ·Do you know where they were located?
13· · · A.· ·I do not.
14· · · Q.· ·Does Uniloc Luxembourg still own the Centurion
15· platform?
16· · · A.· ·No.
17· · · Q.· ·Who owns the Centurion platform?
18· · · A.· ·Uniloc 2017.
19· · · Q.· ·When did the ownership of the Centurion
20· platform shift from Uniloc Luxembourg to Uniloc 2017?
21· · · A.· ·It was part of the asset sell from Uniloc
22· Luxembourg to Uniloc 2017 in early May of 2018.
23· · · Q.· ·Is Uniloc Luxembourg still able to utilize the
24· Centurion platform now owned by Uniloc 2017?
25· · · A.· ·With permission from Uniloc 2017, I bet it can.


                               U.S. LEGAL SUPPORT
                                 (214) 741-6001                                YVer1f
  Case
   Case6:19-cv-00532-ADA  Document56-5
        1:18-cv-00158-LY Document  15-5 Filed
                                         Filed03/01/19
                                               11/12/19 Page
                                                         Page14
                                                              14ofof20
                                                                     20

                                  Drake Turner
                                January 15, 2019                          96

·1· But there would be no reason for it -- them to -- there
·2· would be no reason to ask or to be granted permission.
·3· I can't envision why they would.
·4· · · Q.· ·Is that because the activities of searching for
·5· and asserting patents is no longer within the province
·6· of Uniloc Luxembourg?
·7· · · A.· ·Yes, that's my conclusion.
·8· · · Q.· ·It's now within the province of Uniloc 2017.
·9· · · A.· ·Yes.
10· · · Q.· ·Does anyone at Uniloc USA presently have access
11· to the Centurion platform for the work of Uniloc USA?
12· · · A.· ·Now that Sean is gone, I think the answer is in
13· practice, no.· Not because it's prohibited, just because
14· it's not relevant to anyone's job description.
15· · · Q.· ·Is not relevant to Mr. Ford's job description
16· today?
17· · · A.· ·Oh, of course he has access.· Sorry.· I don't
18· think of him as having access to use it.· I think of him
19· as having access to maintain it.
20· · · Q.· ·So he maintains the platform?
21· · · A.· ·Yes.
22· · · Q.· ·Does Uniloc USA have to pay Uniloc 2017 to use
23· the Centurion platform?
24· · · A.· ·I -- if I had to guess, it's the opposite.
25· Uniloc 2017, probably we should seek to be reimbursed


                               U.S. LEGAL SUPPORT
                                 (214) 741-6001                                YVer1f
  Case
   Case6:19-cv-00532-ADA  Document56-5
        1:18-cv-00158-LY Document  15-5 Filed
                                         Filed03/01/19
                                               11/12/19 Page
                                                         Page15
                                                              15ofof20
                                                                     20

                                  Drake Turner
                                January 15, 2019                          119

·1· · · A.· ·Just based on my awareness of where he is at
·2· any given time in terms of if I'm calling him or talking
·3· to him or saying, hey, can we get together.· Oh, no, I'm
·4· not back to California until three weeks from now.· It's
·5· just kind of the pattern of my observations.
·6· · · · · · · · Also I know his wife and the kids and
·7· stuff, so there's a little bit of -- I'm more aware than
·8· most.
·9· · · Q.· ·Is Mr. Etchegoyen married?
10· · · A.· ·Yes.
11· · · Q.· ·Does his family reside in Hawaii?
12· · · A.· ·Yes.
13· · · Q.· ·You mentioned he also spends time in Texas.· Is
14· that right?
15· · · A.· ·Off and on, yes.
16· · · Q.· ·In the last six months, how much time has
17· Mr. Etchegoyen spent in Texas?
18· · · A.· ·If I had to guess, he might have been here once
19· or twice.
20· · · Q.· ·I'm not asking you to guess.· Do you have an
21· understanding as to how much time Mr. Etchegoyen spent
22· in Texas in the last six months?
23· · · A.· ·In the last six months, it's -- I would have to
24· say once if -- if he had a reason to come here for a
25· deposition, but I'm not aware of any specific instance.


                               U.S. LEGAL SUPPORT
                                 (214) 741-6001                                 YVer1f
  Case
   Case6:19-cv-00532-ADA  Document56-5
        1:18-cv-00158-LY Document  15-5 Filed
                                         Filed03/01/19
                                               11/12/19 Page
                                                         Page16
                                                              16ofof20
                                                                     20

                                  Drake Turner
                                January 15, 2019                          120

·1· · · Q.· ·You can only think of one time he's been in
·2· Texas --
·3· · · A.· ·Probably, uh-huh.
·4· · · Q.· ·What about in the last 12 months?· Can you
·5· think of any other times he's traveled to Texas within
·6· the last 12 months?
·7· · · A.· ·I'm not specifically aware of his Texas travels
·8· off and on.· Again, he and I don't see each other that
·9· much.· We just correspond by phone and by e-mail.· I see
10· him about once or twice a month in a good month for
11· about 15 minutes or an hour.
12· · · Q.· ·So if you only see him once or twice a month,
13· how confident are you in your estimate as to what time
14· he spends in Hawaii versus California?
15· · · A.· ·Much more confident than the Texas element
16· because I -- if I'm going to see him face to face,
17· generally it's going to be in California because I'm not
18· going to go to Hawaii to meet with him.· I'm in
19· California; he's in California from time to time.· So
20· I'll pay much more closer attention to his whereabouts
21· as it relates to California than anything else.
22· · · Q.· ·Okay.· Would it be a fair summary of your
23· testimony to say Mr. Etchegoyen spends more time in
24· Hawaii but not specifically more than he spends in
25· California?


                               U.S. LEGAL SUPPORT
                                 (214) 741-6001                                 YVer1f
  Case
   Case6:19-cv-00532-ADA  Document56-5
        1:18-cv-00158-LY Document  15-5 Filed
                                         Filed03/01/19
                                               11/12/19 Page
                                                         Page17
                                                              17ofof20
                                                                     20

                                  Drake Turner
                                January 15, 2019                          121

·1· · · A.· ·I would say he spends meaningfully more but not
·2· significantly more.· But at the same time, he's clearly
·3· more in California than in Texas in my book.
·4· · · Q.· ·And he only comes to Texas from time to time.
·5· Correct?
·6· · · A.· ·I think as needed, yes.
·7· · · Q.· ·Okay.· Flipping over to Page 9 of Exhibit 2.
·8· It says that "Mr. Etchegoyen was also the CEO of Uniloc
·9· Luxembourg (the prior owner of Uniloc of 2017's patents)
10· and held the same responsibilities in that role as
11· well."
12· · · · · · · · And I understand that to be referring to
13· the responsibilities from the previous sentence.· Is
14· that your understanding?
15· · · A.· ·Yes, that's how I read it.
16· · · Q.· ·Okay.· And this statement in the brief
17· indicates that Mr. Etchegoyen was the CEO of Uniloc
18· Luxembourg.· Do you understand him to still have that
19· role?
20· · · A.· ·That's a good question.· I believe he holds
21· that role effectively, but he's no longer -- let's try
22· this again.
23· · · · · · · · In the transaction that occurred in May of
24· 2018, the asset sell, Craig resigned his -- he -- I'm
25· sorry.· He signed a new employment agreement for Uniloc


                               U.S. LEGAL SUPPORT
                                 (214) 741-6001                                 YVer1f
  Case
   Case6:19-cv-00532-ADA  Document56-5
        1:18-cv-00158-LY Document  15-5 Filed
                                         Filed03/01/19
                                               11/12/19 Page
                                                         Page18
                                                              18ofof20
                                                                     20

                                  Drake Turner
                                January 15, 2019                          164

·1· · · Q.· ·Okay.· And that's the Centurion platform we
·2· discussed earlier that Mr. Ford is responsible for
·3· maintaining.· Right?
·4· · · A.· ·For the maintenance, yes.
·5· · · Q.· ·Did he participate at all in the design and
·6· development of that?
·7· · · A.· ·No.
·8· · · Q.· ·That was all done by outside contractors.
·9· · · A.· ·Yes, before it came into the company.
10· · · Q.· ·Do you know which additional patents the
11· company acquired using the Centurion platform that are
12· referenced -- that is referenced in this document?
13· · · · · · · · MR. GANNON:· I'm going to caution you not
14· to reveal any conversations or discussions with outside
15· counsel.
16· · · Q.· ·(BY MR. GUARAGNA)· The question was do you
17· know?
18· · · A.· ·I believe that the platform started being put
19· into use to some degree beginning in 2015, and therefore
20· all patents that were acquired since then probably had
21· some use of the platform but I don't know to the degree,
22· which the decisions made by those recommending it were
23· influenced by the platform.· But I do know that as time
24· went along, it became more and more important and that
25· allowed us to reduce the head count of people.


                               U.S. LEGAL SUPPORT
                                 (214) 741-6001                                 YVer1f
     Case
      Case6:19-cv-00532-ADA  Document56-5
           1:18-cv-00158-LY Document  15-5 Filed
                                            Filed03/01/19
                                                  11/12/19 Page
                                                            Page19
                                                                 19ofof20
                                                                        20

                                     Drake Turner
                                   January 15, 2019                          199

·1· STATE OF TEXAS· · ·)
·2· COUNTY OF DALLAS· ·)
·3
·4
·5· · · · · · · · I, Natasha Duckworth, a Certified Shorthand
·6· Reporter duly commissioned and qualified in and for the
·7· State of Texas, do hereby certify that there came before
·8· me on the 15th day of January, 2019, at DLA Piper, LLP,
·9· located at 1717 Main Street, Suite 4600, Dallas, Texas,
10· the following named person, to-wit:· DRAKE TURNER, who
11· was duly sworn to testify the truth, the whole truth,
12· and nothing but the truth of knowledge touching and
13· concerning the matters in controversy in this cause; and
14· that he was thereupon examined upon oath and his
15· examination reduced to typewriting under my supervision;
16· that the deposition is a true record of the testimony
17· given by the witness.
18· · · · · · · · I further certify that pursuant to FRCP
19· Rule 30(e)(1) that the signature of the deponent:
20· · · · · · · · ___ was requested by the deponent or a
21· party before the completion of the deposition, and that
22· signature is to be before any notary public and returned
23· within 30 days from date of receipt of the transcript;
24· · · · · · · · _X_ was not requested by the deponent or a
25· party before the completion of the deposition.


                                  U.S. LEGAL SUPPORT
                                    (214) 741-6001
     Case
      Case6:19-cv-00532-ADA  Document56-5
           1:18-cv-00158-LY Document  15-5 Filed
                                            Filed03/01/19
                                                  11/12/19 Page
                                                            Page20
                                                                 20ofof20
                                                                        20

                                                 Drake Turner
                                               January 15, 2019                    200

·1· · · · · · · · I further certify that I am neither

·2· attorney or counsel for, nor related to or employed by

·3· any of the parties to the action in which this

·4· deposition is taken, and further that I am not a

·5· relative or employee of any attorney or counsel employed

·6· by the parties hereto, or financially interested in the

·7· action.

·8· · · · · · · · CERTIFIED TO BY ME on this the 28th day of

·9· January 2019.

10

11

12

13·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·_________________________________
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·NATASHA DUCKWORTH, CSR
14·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Texas CSR 8410
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Expiration Date:· 12/31/21
15·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·US Legal Support, Inc.
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·CRCB Registration No. 343
16·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·100 Premier Place
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·5910 North Central Expressway
17·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Dallas, Texas· 75206-5190
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·(214) 741-6001
18

19

20

21· Taxable cost of original charged to Defendant $ ________

22· Attorney:· Mr. John M. Guaragna

23

24

25


                                              U.S. LEGAL SUPPORT
                                                (214) 741-6001
